DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/746,179 filed 17 January 2020. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 17 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A powertrain control method for a vehicle, comprising: setting, by a controller, a Noise Vibration Harshness (NVH) characteristic map based on an engine operating point to be used for a control of a powertrain based on a gradient of a road on which a vehicle is running; determining, by the controller, whether the vehicle is shifting; and selecting and performing, by the controller, at least one of a release of a lock-up state of a damper clutch or an additional rise of an engine 
Claim 11:
A powertrain control method for a vehicle, the powertrain control method comprising: setting, by a controller, a Noise Vibration Harshness (NVH) characteristic map based on an engine operating point to be used for a control of a powertrain having a continuously variable transmission (CVT) based on a gradient of a road on which a vehicle is running; determining, by the controller, whether an automatic transmission (AT) simulated logic is operating; and  35Attorney Docket No. 15438-1150 selecting and performing, by the controller, at least one of a release of a lock-up state of a damper clutch, a pulley ratio control slope change, or an additional rise of an engine torque based on whether a current engine operating point belongs to a HVH level among a plurality of NVH levels classified in the NVH characteristic map when the AT simulated logic is not operating, wherein the plurality of NVH levels classified in the NVH characteristic map are classified from a level zero (0) to higher levels based on how much the NVH deteriorates, where the NVH level zero (0) represents that the NVH characteristics are excellent not to require a separate control.
Regarding claims 1, and 11, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record fails to teach or render obvious that control of the vehicle is done based on a noise vibration harshness (NVH) characteristic map that is produced in real time based on a myriad of factors, but includes an engine operating point and gradient. NVH is known in the art and has specific features that are mitigated via various controls. Further, examiner interprets that 0 level that is created in the NVH map to mean that no further control is necessary because NVH is optimized. Finally, the performing of clutch release or rise in engine torque only occurs when the vehicle is not shifting. All of these features in combination with the remaining limitations are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0331454 teaches a vibration reduction control system, but fails to disclose that an NVH map is created in real time that is based in part on an engine operating point and gradient that dictates when NVH control occurs.
2020/0010089 teaches NVH control, but is based on factors outside the scope of the current invention, such as occupancy. The reference fails to disclose that an NVH map is created in real time that is based in part on an engine operating point and gradient that dictates when NVH control occurs.
2018/0334162 teaches control of a variable displacement engine that includes NVH control. However, the reference fails to disclose that an NVH map is created in real time that is based in part on an engine operating point and gradient that dictates when NVH control occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659